       Case 1:15-cv-00018-LJV-MJR Document 131 Filed 02/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

____________________________________
CHRISTOPHER MCCROBIE,                     )
individually, and on behalf of all        )
others similarly situated,                )
                                          )        No. 15-cv-0018-LJV-MJR
                               Plaintiff, )
                v.                        )
                                          )
PALISADES ACQUISITION XVI,                )        NOTICE OF APPEARANCE
LLC, ASTA FUNDING, INC.,                  )        AND DEMAND FOR SERVICE OF
HOUSLANGER & ASSOCIATES,                  )        PAPERS
PLLC, and TODD HOUSLANGER,                )
                                          )
________________________Defendants. )

        PLEASE TAKE NOTICE, that the undersigned hereby appears in the above-captioned

proceeding as attorneys for Defendants, PALISADES ACQUISTION XVI and ASTA FUNDING,

INC.

        PLEASE TAKE FURTHER NOTICE, that demand is hereby made that notice of all

future proceedings in the above-captioned matter be served upon:

                                      Blank Rome LLP
                                      1700 PNC Center
                                    201 East Fifth Street
                                    Cincinnati, OH 45202



Dated: Cincinnati, Ohio
       February 24, 2020                           BLANK ROME LLP


                                                   /s/ William L. Purtell
                                                   William L. Purtell, Esq.
                                                   1700 PNC Center
                                                   201 East Fifth Street
                                                   Cincinnati, Ohio 45202
                                                   Attorneys for Defendants, Palisades
                                                   Acquistion XVI and Asta Funding, INC.



152157.00601/122645392v.1
